Reasons for Allowance

Claims 1-12 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: The prior art, JP 2013 (cited by Applicant) shows a well know object model generation unit which uses a learning model to generate responses to the sentences input. In regard to claims 1 and 10-12, the prior art of record does not specifically show or suggest that an unknown keyword is determined from a question-answering unit and that acquiring, in response to the detection of the unknown keyword, one or more candidates for a related keyword having a meaning close to the unknown keyword from predetermined keywords, and generating a response to the input sentence based on the candidate for the answer when the unknown keyword is not detected, and generating a response to the input sentence based on the one or more candidates for the related keyword when the unknown keyword is detected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        October 19, 2021